DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 2/16/2021 has been accepted and entered. Accordingly, claims 4, 11 and 17 are canceled and claims 7, 14 and 20 are amended. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. 

Claim Rejections - 35 USC § 112
The rejection of claims 4, 7, 11, 14, 17 and 20 under 112(b) have been withdrawn as a result of the cancellation of claims and the claim amendments.
The rejection of claims 4, 11 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been withdrawn as a result of the cancellation of the claims. 
Double Patenting
The rejection of previously cited (1)-(3) and (5)-(8) has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(3) and (5)-(8). However, with respect to previously cited (4), application 16/352265 does not appear in the terminal disclaimer dated 2/24/2021. 
This is a provisional nonstatutory obviousness type double patenting rejection. Claims 1-2, 8-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10 and 17 of copending Application No. 16/352265 (traffic signal) 
Copending Application No. 16/352265 (traffic signal) discloses a maplet structure comprising representations of environmental elements which include data observed by the vehicle corresponding to a segment of the road network wherein the environmental element can include “sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like” (instant specification ¶ 4), each of the claims recited above require identifying the particular environmental 
It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted recording observations of a traffic signal type of environmental element (Spec. ¶4 “sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), road side barriers, and/or the like”) with the observation of road marking as required in the instant claim since recording observations of each type of environmental element is well known in the field of vehicle road mapping and detection of each of the types of environmental elements, as claimed, would yield predictable results. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-9, 13-14, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0098135 to Mann et al. (“Mann”) in view of U.S. Patent Application Publication No. 2015/0266471 to Ferguson et al. (“Ferguson”)
With respect to claims 1, 8 and 15, Mann discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 204, FIG. 2, communication with section C), and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle (i.e., FIG. 6, FIG. 5 section “A” and “B”) (¶¶ 174-175 “Unit A--Local Map Aggregation & Object Detection: Image and sensor data processing, image information extraction and aggregation of the characteristic local map, Unit B--Global Map Lookup & Pose Estimation: Localisation by matching an aggregated local map with a corresponding reference map section”), the at least one memory and the computer program code configured to, with the processor (¶178 “and a high-bandwidth high-latency mobile data connection, or W-LAN 204. The system receives live recorded images from the on-board cameras 202, as well as coarse GPS coordinates from the on-board odometry. The localisation result 208 is handed over to autonomous driving logic. The map building result resides within a cloud-based repository 206”), cause the apparatus to at least: 
receive a maplet request identifying a request region (¶243 “supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) (¶¶ 267, 275); 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (¶246 “Map Section Retrieval step requests and retrieves the sub-section of the global-scale reference map which corresponds to the approximate location and the extents of the aggregated local map, which is being matched against”) (¶ 70 “aggregate the information from the plurality of images together, e.g. so as to be able to determine the position and orientation of a 
identify one or more observations corresponding to at least one environmental element  (¶¶ 65-66 “any of these objects may in principle be extracted from the images, as desired . . . using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image . . . region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶94 “object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on) (¶ 98 “orthorectified road image is generated in which the pixel value of each pixel in the image represents the probability of the location in the environment being a lane marking object, as output from the vehicle environment semantic segmentation . . . semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc”) 
generate a maplet based on the one or more observations and the maplet request (¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”) (¶241 “general processing flow for generating these datagrams is shown in FIG. 6”), 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element class to encode road data 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network based at least in part on the maplet (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”)(¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”).
However, Mann fails to specifically disclose the environmental element is “at least one construction marker”.  Ferguson, from the same field of endeavor, also discloses imaging, recognizing, classifying and storing environmental elements, including location, specifically construction zone environmental elements in an autonomous vehicle (¶¶ 2-5) wherein the environmental element is “at least one construction marker” (¶¶ 3 “computing device, a likelihood that the set of points depicts a construction zone sign, based on the estimated shape and respective intensity values relating to the set of points”; 45-46; 129 “computing device, a construction zone sign in the one or more image portions”; 84 “image-based information, for example, may be indicative of location of one or more static objects with respect to the road such as construction zone cone(s) 406, construction zone barrel(s) 408, construction equipment 410A-B, construction zone signs 412A-B, etc. The construction zone cone(s) 406 is used hereinafter to refer to a single cone or a group/series of cones”; 95 “identify, using image recognition techniques known in the art, construction zone objects (e.g., the construction zone cone(s) 406, the construction zone barrel(s) 408, the construction zone signs 412A-B”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date for the maplet using a predetermined data model and a predetermined data format corresponding to an environmental element (landmark) observation class as taught by Mann (i.e., FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”; ¶¶ 239-240 “generating "datagrams" (or there may be only landmark observation . . . results of the vehicle environment semantic segmentation may then be used to detect and recognise landmarks”; ¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) to correspond to an observed construction marker class, as taught by Ferguson (i.e., ¶ 84 “image-based information, for example, may be indicative of location of one or more static objects with respect to the road such as construction zone cone(s) 406, construction zone barrel(s) 408, construction equipment 410A-B, construction zone signs 412A-B, etc. The construction zone cone(s) 406 is used hereinafter to refer to a single cone or a group/series of cones”; 95 “identify, using image recognition techniques known in the art, construction zone objects (e.g., the construction zone cone(s) 406, the construction zone barrel(s) 408, the construction zone signs 412A-B”) since Mann suggests that observation classes can include classification of any observed environmental element (¶ 65 “image content will generally include whatever objects are within the field of view of the camera”) including traffic signs which is a general category that includes construction marker signs (¶¶59-65 “allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of "landmarks"; ¶¶ 127-129 “secondary set of features for the matching . . . high level features . . . types . . . objects such as  . . . traffic signs”) and  because “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  

	In addition, detecting a particular type of construction marker as taught by Ferguson provides the additional benefit of improving autonomous driving in construction zones since the temporary nature of construction zones requires specific knowledge of the types of markers therein (Ferguson, ¶ 25). 

With respect to claims 2, 6, 9, 13 and 19, Mann in view of Ferguson disclose the maplet comprises a header comprising a construction marker flag (Mann: ¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”; ¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”; ¶¶ 239–241  entitled “observation datagram creation”; ¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”; ¶241 “general processing flow for generating these datagrams is shown in FIG. 6”) (Ferguson: disclosing construction/ type of construction marker flags: (i.e, ¶3, ¶45 “measuring a large number of points on the surface of the object, and may output the point cloud as a data file. As the result of a 3D scanning process of the object by the LIDAR unit 132, the point cloud can be used to identify and visualize the object”; ¶129, ¶84 “location of one or more static objects with respect to the road such as construction zone cone(s) 406”; ¶ 95 “identify, using image recognition techniques known in the art, construction zone objects (e.g., the construction zone cone(s) 406, the construction zone barrel(s) 408, the construction zone signs 412A-B”; ¶131 “a classifier to determine whether the features of the object match typical features of the typical construction zone sign. The to determine the type of the detected construction zone sign”)]. 
With respect to claims 7, 14 and 20, Mann in view of Ferguson disclose the predetermined format comprises a field configured to be populated with a dominant color of the construction marker (Ferguson, ¶ 129-131 “detecting, using the computing device, a construction zone sign in the one or more image portions. The standard specifications also may include rules for shape, color, pattern, and retroreflective characteristics of typical construction zone signs . . . identify features of the object such as color, shape, edges, and corners of the object in the one or more image portions. Then, the computing device may be configured to compare these features to orange/yellow color, diamond shape with sharp edges, and corners (i.e., "corner signature") of the typical construction zone sign. The computing device may be configured to process the features (e.g., color, shape, etc.) or parameters representative of the features of the object through a classifier to determine whether the features of the object match typical features of the typical construction zone sign”). 

Claims 1-2, 6-9, 13-14, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of U.S. Patent Application Publication No. 2015/0266471 to Ferguson et al. (“Ferguson”)
With respect to claims 1, 8 and 15, Wheeler discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 280, FIG. 2) (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”), and at least one memory storing computer program code, the apparatus being onboard a vehicle (i.e., 120, FIG. 2) (150 a-c, FIG. 1) and in communication with a plurality of sensors onboard the vehicle (i.e., 230, FIG. 2), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a maplet request identifying a request region (¶ 64 “The map data collection module 460 monitors vehicles and processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location”) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶¶ 97, 111 “requests information needed to update the existing occupancy maps from the vehicles 150, and updates the existing occupancy maps using the requested information”)(¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (i.e., “geographic region”, “region” Fig. 6A-B) 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134)
identify one or more observations corresponding to at least one environmental element within the multi-sensor data stream; (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (720a, FIG. 7, stop line) (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “lane element IDs of lane elements traversed, a type of discrepancy”) (¶113 “environment includes roads and objects around the roads”) (¶153) (¶88) (FIG. 9-11B);
generate a maplet1 based on the one or more observations and the maplet request (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶¶ 38–41 “sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle . . . GPS navigation system determines the position of the vehicle . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”) (¶ 76 “The HD map system 100 stores objects or data structures representing . . .”) (¶43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9)(¶ 83 “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location”) (¶ 111) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”) 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least environmental element (i.e.,¶ 55 “vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
However, Wheeler fails to specifically disclose the environmental element is “at least one construction marker”.  Ferguson, from the same field of endeavor, also discloses imaging, recognizing, classifying and storing environmental elements, including location, specifically construction zone environmental elements in an autonomous vehicle (¶¶ 2-5) wherein the environmental element is “at least one construction marker” (¶¶ 3 “computing device, a likelihood that the set of points depicts a construction zone sign, based on the estimated shape and respective intensity values relating to the set of points”; 45-46; 129 “computing device, a construction zone sign in the one or more image portions”; 84 “image-based information, for example, may be indicative of location of one or more static objects with respect to the road such as construction zone cone(s) 406, construction zone barrel(s) 408, construction equipment 410A-B, construction zone signs 412A-B, etc. The construction zone cone(s) 406 is used hereinafter to refer to a single cone or a group/series of cones”; 95 “identify, using image recognition techniques known in the art, construction zone objects (e.g., the construction zone cone(s) 406, the construction zone barrel(s) 408, the construction zone signs 412A-B”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include construction markers as one of the identified and observed environmental elements of Wheeler since Wheeler suggests the identified and observed environmental elements can be any roadside object (i.e., ¶ 113 “images capture an environment surrounding the vehicle 150 at the current location from different perspectives. The environment includes roads and objects around the roads”) including a road sign (¶ 44 “objects representing road signs”) and signs in a construction zone (¶ 64 “signs have changed or lane information has changed as a result of construction in a region”) and general roadside landmark objects and any sign relevant to driving restriction (¶65 “landmark objects (e.g., road signs) . . . and road signs comprising spatial location and type of all signage that is relevant to driving restriction”) as well as temporary traffic signs (¶ 79 “landmarks such as traffic safety signs may change over time, including being moved or removed”) and because “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  
In this case, one of ordinary skill in the art could have substituted recording observations of each type of various environmental elements as taught by Wheeler with the observation of construction markers as taught by Ferguson since recording observations various types of environmental elements including construction markers were well known in the field of vehicle road mapping and detection of differing types of environmental elements, as recited in claims 1, 8 and 15, would yield predictable results. 
	In addition, detecting a particular type of construction marker as taught by Ferguson provides the additional benefit of improving autonomous driving in construction zones since the temporary nature of construction zones requires specific knowledge of the types of markers therein (Ferguson, ¶ 25). 

With respect to claims 2, 6, 9, 13 and 19, Wheeler in view of Ferguson disclose the maplet comprises a header [Wheeler: (¶37 “HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 275 of the vehicle”) (¶105 “HD map system 110 may further classify the detected landmark object”)  (¶41) (¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 50 “landmark map API 255 provides the geometric and semantic description of the world around the vehicle . . . fetch-features API receives information identifying one or more lane elements”) (¶ 83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”) (¶ 86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.”) (¶ 93 “mismatch record includes information about the unverified represented object such as an object ID identifying”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle”) (908 compare data associated with objects, FIG. 9) (¶71 “represents a geographic region using an object or data record” with identifier, unique name, description, bounding box)] 
Wheeler disclosing environmental element flags: (720a, FIG. 7, stop line) (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”)] [Ferguson disclosing construction/ type of construction marker flags: (i.e, ¶3, ¶45 “measuring a large number of points on the surface of the object, and may output the point cloud as a data file. As the result of a 3D scanning process of the object by the LIDAR unit 132, the point cloud can be used to identify and visualize the object”; ¶129, ¶84 “location of one or more static objects with respect to the road such as construction zone cone(s) 406”; ¶ 95 “identify, using image recognition techniques known in the art, construction zone objects (e.g., the construction zone cone(s) 406, the construction zone barrel(s) 408, the construction zone signs 412A-B”; ¶131 “a classifier to determine whether the features of the object to determine the type of the detected construction zone sign”)]. 
With respect to claims 7, 14 and 20, Wheeler in view of Ferguson disclose the predetermined format comprises a field configured to be populated with a dominant color of the construction marker (Ferguson, ¶ 129-131 “detecting, using the computing device, a construction zone sign in the one or more image portions. The standard specifications also may include rules for shape, color, pattern, and retroreflective characteristics of typical construction zone signs . . . identify features of the object such as color, shape, edges, and corners of the object in the one or more image portions. Then, the computing device may be configured to compare these features to orange/yellow color, diamond shape with sharp edges, and corners (i.e., "corner signature") of the typical construction zone sign. The computing device may be configured to process the features (e.g., color, shape, etc.) or parameters representative of the features of the object through a classifier to determine whether the features of the object match typical features of the typical construction zone sign”). 

Claims 3, 5, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of U.S. Patent Application Publication No. 2015/0266471 to Ferguson et al. (“Ferguson”) and further in view of U.S. Patent Application Publication No. 2019/0271550 to Breed et al. (“Breed”)
With respect to claims 3, 10 and 16, Wheeler in view of Ferguson disclose the predetermined format comprises a field configured to be populated with coordinates for the at least one construction marker [Wheeler: (i.e., “geographic region”, “region” Fig. 6A-B wherein a geographic region is represented in the HD map system using an object or data record with a plurality of vertex coordinate points of a bounding polygon (¶ 71 “boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates”) wherein objects include environmental elements (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”)(¶67 “occupancy map 530 comprises spatial 3-dimensional (3D) representation of the road and all physical objects around the road . . . 3D mesh geometry (collection of triangles) which covers the surfaces. In another embodiment, the occupancy map 530 is represented as a collection of 3D points which cover the surfaces. In another embodiment, the occupancy map 530 is represented using a 3D volumetric grid of cells at 5-10 cm resolution. Each cell indicates whether or not a surface exists at that cell, and if the surface exists, a direction along which the surface is oriented”; ¶ 115; ¶ 126; ¶ 48 “HD map store 275 stores map data in a format specified by the HD Map system 110. The HD map API 205 is capable of processing the map data format as provided by the HD Map system 110”; ¶83-84 “landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects . . . vehicle 150 compares the latitude and longitude coordinates of detected traffic signs”)] [Ferguson: ¶¶3, 45-46, 79, 84, 95, 131-132, 151). 
However, Wheeler in view of Ferguson fails to explicitly disclose an anchor point for the disclosed construction marker wherein the anchor point is a point located at a center of a top surface of the construction marker.  Breed, from the same field of endeavor, also discloses an autonomous vehicle that recognizes, classifies and stores detected objects for map updating (abstract) wherein the detected object is catalogued using an anchor point for the object wherein the anchor point is a point located at a center of a top surface of the object (¶ 20 “FIG. 11 is a depiction of an image with a landmark and anchor point”) (¶ 69 “Sign 704 has a defined point or anchor point 716. Dashed lines 708 are spaced at approximately 2 m in this image. Lines 710, 712 and 714 illustrate various vectors from the imaging device 701 to the anchor point 716 as the vehicle 700 travels down the road”) (¶¶87 “For each landmark, a representative point, an anchor point, can be chosen for position definition purposes”; 136 “an anchor point is identified for that landmark which will be used as the location point for that landmark. For a pole, for example, the anchor point can be the center point at which it is attached to the earth, the top or where a sign or other discontinuity occurs. The anchor point of a landmark is determined and then identified in each image, and then pairs of images are used to locate the anchor point by calculating vectors from the camera obtaining the image to the anchor point and determining their intersections. For each pair of images, one position estimation can be obtained”; ¶175 “each landmark has a unique identification and an anchor point specific to the type of the landmark”).  Breed further discloses the object can be ¶ 80 barriers or ¶73 poles signs fence poles, mile posts.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the filing date to apply the anchor point system with an anchor point located at a center of a top surface, as disclosed by Breed, of the construction marker disclosed by Wheeler in view of Ferguson in order to provide specific and unique identification of a particular object that can be given a unique ID (Breed, ¶ 87 “For each landmark, a representative point, an anchor point, can be chosen for position definition purposes”; 139, ¶ 146-150 “The assigned ID is created by the processor so that it is unique to a landmark type and location. No two landmarks should have the same ID”; ¶178 “processor 68 assigns the unique identification to the new landmark by deriving the unique identification based on the selected type of type and anchor point specific to the selected type of landmark”).

With respect to claims 5, 12 and 18, Wheeler in view of Ferguson and further in view of Breed disclose the predetermined format comprises a field configured to be populated with a timestamp corresponding to a sensor capture event whose body frame coordinate system instance was used to reference the coordinates of the anchor point (Wheeler, ¶¶ 55 “update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs”; 86 “match record includes the current location of the vehicle 150 and a current timestamp. The match record may also include information about the verified represented object, such as an object ID identifying the verified represented object”; 108; 140; 157) (Breed, ¶¶ 53, 97, 110 “208 brings the GNSS and IMU measurements to common time (synchronization)”; ¶ 114 “step 214 brings the IMU measurements to the time of the still image (synchronization)”; ¶ 258 “its date and time of a file of the map database segment”; ¶386 “step 417 is bringing the IMU measurements to time of the still image (synchronization)”) 

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.

Applicant further argues Ferguson fails to disclose “how to encode the construction markers observations” and “using a predetermined data model and a predetermined data format corresponding to a construction marker observation class” (Amend. 12).  However, the limitations related to encoding observations and using a predetermined data model with a predetermined data format were cited as being disclosed in Mann. 
Accordingly, Applicant has argued both Ferguson and Mann separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  For example, Mann was not cited to disclose construction marker observations and Ferguson was not cited to disclose predetermined data formats. 
Furthermore, the combined teachings of Mann and Ferguson disclose “a predetermined data model and a predetermined data format corresponding to a construction marker observation class to encode the construction marker observations” based on the broadest reasonable interpretation. 
For example, the specification fails to provide a limiting definition for “predetermined data model” and “predetermined data format”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶148-149 “The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). Moreover, “corresponding to a construction marker observation class to encode the construction marker observations” is exemplified in 
As cited in the non-final office action, Mann at least discloses a predetermined, predetermined data model and format corresponding to environmental element observations configured for efficient use of network bandwidth for the transmitting of the road information/ data, for example, in the disclosed datagram (maplet), which has a predetermined data model and format with fields corresponding to environmental element observations (FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”) (¶¶ 239-240 “generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations . . . with minimal bandwidth to allow for scalable and efficient updates to the HD map . . . datagram will include both landmark and lane marking observations. However, in some cases, there may be only landmark observation . . . results of the vehicle environment semantic segmentation may then be used to detect and recognise landmarks”).
Moreover, the fields for classes are used to upload the observation class to a global map, wherein the classes are required to match corresponding classes in the global map in order to update (¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”). In addition, datagram includes predetermined fields for detected object classification transmitted and sent for a global map update, including explicitly teaching a “traffic sign class” (¶ 59-65  “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes . . . elements in the image corresponding to a certain object class may be extracted then processed separately from the other elements. For instance, in order to create a landmark observation feature, as allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of "landmarks". Thus, any reference to a landmark class herein should typically be understood as meaning any one of a plurality of landmark-type classes . . . extract) one or more landmark object features . . . that may be suitably and desirably incorporated into the local map representation, e.g. to facilitate the matching and/or aligning of the local map representation with a reference map section”) (¶ 66 “the landmark object features may be detected using the object class or classes allocated by the vehicle environment semantic segmentation . . . allocated an object class . . . semantic segmentation may be used directly to detect and identify various landmark objects within the image(s). For instance, using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image. The region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶ 69 “file describing content can be generated for inclusion into the local map representation”) (¶ 127-129 “secondary set of features for the matching . . . high level features . . . types . . . objects such as  . . . traffic signs”).  
Accordingly, Mann discloses generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to various particular observation classes including traffic signs, which can include construction markers. Mann also teaches these observation classes can include classification of any observed environmental element, which at least suggests observation classes for construction markers (¶ 65 “image content will generally include whatever objects are within the field of view of the camera”). The teachings of secondary reference Ferguson are used in the combination rejection to disclose that one of these one of these recognized environmental elements that can be observed is a type or class of construction marker (i.e., ¶ 84 “image-based information, for example, may be indicative of location of one or more static objects with respect to the road such as construction zone 
Finally, the “predetermined data format” claimed by Applicant merely corresponds to a construction marker observation class in that it includes a manner of distinguishing classes in the data format, which is taught by the combined teachings of Mann and Ferguson as cited above. For example, the specification does not disclose the structure of a “maplet” varies for different types of observation data. Rather, the same maplet data structure is used for transmitting various observation classes and each observation class is merely indicated by a field in the maplet data structure (FIG. 10A; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”). In addition, Applicant has not presented any arguments that the motivation to use the combined teachings of Mann and Ferguson to reject claim 1 was improper or otherwise insufficient. Accordingly, Applicants arguments as to this point are unpersuasive.
With respect to claim 1 in view of the combined teachings of Wheeler and Ferguson, Applicant simply asserts (Amend. 13) “Although, Wheeler teaches storing the map data in a format specified by the HD Map system and encodes relevant portions of map data for building the HD map, Wheeler is silent towards a claimed feature of encoding construction marker observations using a predetermined data model and a predetermined data format corresponding to a construction marker observation class, as disclosed in claim 1”.  However, such an assertion merely amounts to a conclusory statement since no rationale, logic, evidence or reasoning is used to rebut the specifically cited portions of Wheeler with any particularity. 
However, merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
In addition, Applicant fails to address the fact that claim 1 was rejected via the combined teachings of Wheeler and Ferguson. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  Accordingly, Applicants arguments as to this point are unpersuasive. 
	With respect to the rejection of claims 3, 5, 10, 12, 16 and 18, combined teachings of Wheeler, Ferguson and Breed, no additional arguments are presented. 
With respect to the rejection of claims 4, 11 and 17, combined teachings of Wheeler, Ferguson, Breed and Pack, no additional arguments are presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification discloses a maplet can be data that includes: environmentally sensed data (¶ 56 “A maplet is a data structure comprising abstracted, parameterized, fused representations of one or more environment elements ( e.g., real world objects and/or properties of the road network ( e.g., topology)) detected in sensor information/data captured by one or more sensors of a vehicle apparatus and/or onboard a corresponding vehicle; environmental and trajectory data (¶56 “In an example embodiment, the data structure of the maplet further comprises a representation of the vehicle's trajectory”); or trajectory data (¶150 “a maplet may only comprise road information/data representing a vehicle's trajectory history for a segment of the vehicle's trajectory);